Citation Nr: 1736528	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  11-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In July 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

The procedural history of this matter is set forth in the Board's most recent decision, issued in December 2015, which denied the above claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, in October 2016, vacated the December 2015 Board decision pursuant to a Joint Motion for Remand (JMR) and remanded the matter for readjudication.  The matter has returned to the Board.

Following return of the case from the Court, the Veteran's attorney requested additional time to submit evidence, which was granted.  Therefore, the record now contains evidence not yet considered by the agency of original jurisdiction (AOJ).  In May 2017, the Veteran waived AOJ consideration of the evidence and requested readjudication by the Board without further remand, so the Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

The issue of whether a January 2011 rating decision contained clear and unmistakable error in assigning the effective date has been raised by the record in a July 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, due to symptoms such as social withdrawal, depression, anxiety, hypervigilance, irritability, sleep impairment, fleeting thoughts of death (with no plan or intent), occasionally disheveled appearance, impaired impulse control (with angry outbursts), and discomfort working with others.

 2.  The Veteran's service-connected disabilities do not prevent him from obtaining or maintaining a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, Diagnostic Code 9411 (2016).

 2.  The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating for PTSD

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2016).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for different periods where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).

The Veteran currently receives a 50 percent rating for his PTSD under Diagnostic Code 9411, 38 C.F.R. § 4.130.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

The Court remanded this claim so that the Board could provide additional reasons and bases as to the level of impairment shown by the totality of the evidence and further consider specific evidence of record.

The record shows that during the entire time period on appeal, the Veteran consistently reported symptoms of anxiety, irritability, depression, and nightmares related to PTSD.  He has also recently reported memory difficulties, and panic attacks when he has to be around people.  See Dr. G.B. Consultation dated October 8, 2015.  At all medical appointments, he was noted to be fully oriented with normal hygiene and appearance.  But see January 2011 and October 2012 VA Examinations (documenting that the Veteran appeared mildly disheveled).  His thought process has been coherent, and his judgment and insight are unhampered with regard to normal every day affairs.  See July 2011 and October 2012 VA Examinations; but see Dr. G.B. Consultation dated October 8, 2015 ("His occupational and social impairment is also considerably deficient in the areas of thinking, judgment, and mood.").  The Veteran has also been noted to have anger outbursts, and will throw, slam and hit things when upset.  See October 2012 VA Examination; July 2013 Board Hearing; Veteran Affidavit received September 28, 2015; Spouse Affidavit received October 19, 2015.

The Board notes that the Veteran's psychiatric treatment records contain notations regarding suicidal ideation.  Specifically, a February 8, 2011, treatment note documents that the Veteran had "fleeting yet troublesome thoughts around, 'Why am I here?'"  See also March 2017 Opinion Letter from VA Psychologist (noting "fleeting thoughts of death (no intent or plan)"); see also Dr. G.B. Consultation dated October 8, 2015 ("The patient denies ever having attempted or seriously contemplated suicide."; also quoting September 2015 Affidavit of Veteran:  "I have thoughts of suicide and did have an attempt on my own life in 2010."; "Regarding suicidal ideation, [the Veteran] stated, 'I have fleeting moments.  2010, I think was a complete breakdown.'").  However, while the Veteran described the subtle change in his thinking as being similar to the changes that occurred about a year prior to him becoming suicidal in July 2010, he also denied currently having suicidal thoughts, saying only that he knows he needs to talk to people.  His clinical social worker determined that the Veteran did not pose a risk to himself or others at that time, and his outlook appeared hopeful.  In September 2012 and September 2015, the Veteran reported having fleeting suicidal ideation, but again denied intent and stated that he knows he would never kill himself.

The Veteran's treatment records otherwise show that he repeatedly denied any suicidal ideation or intent.  VA treatment records dated January 10, 2011 ("I am not thinking of hurting myself or anything like that), March 2, 2011 ("I am not suicidal or anything like that"), November 23, 2011 (the Veteran denied feelings of helplessness and hopelessness, and suicidal ideation), December 18, 2012 (the Veteran denied suicidal ideation), January 30, 2013 (the Veteran denied suicidal ideation), April 17, 2013 (the Veteran denied suicidal ideation), April 30, 2013 (documenting that the Veteran is not suicidal).

The Board recognizes and acknowledges that whether the Veteran is a threat to himself or others is among the criteria for a 100 percent rating, but not for a 70 percent rating.  The criteria for a 70 percent rating includes occupational and social impairment with deficiencies in most areas due to symptoms including suicidal ideation.  Suicidal ideation is defined as recurring thoughts of or preoccupation with suicide.  See October 2016 JMR at 3.

During the appeal period, the evidence indicates that, often, the Veteran has denied suicidal ideation.  On other occasions, the treatment notes and the March 2017 Opinion Letter indicate that the Veteran's thoughts of death/suicide are "fleeting."  While these "fleeting" thoughts are recurring, the medical evidence is heavily against finding any preoccupation with suicide.  Further, the greater weight of the medical evidence indicates that these "fleeting" thoughts of death (or "Why am I here?") do not cause the sort of impairments that justify a 70 percent disability rating.  Instead, although these thoughts do contribute to some level of impairment (e.g., cause greater difficulty in social relationships, such as the Veteran's supportive marriage), see March 2017 Opinion Letter, the treating medical professionals and VA examiners have typically not described these "fleeting thoughts" as having the sort of impact on functioning which would meet the 70 percent criteria.

To be clear, these symptoms are similar to the type of symptoms listed in the 70 percent criteria (the thoughts of death, not necessarily or always suicide, are recurring but only fleeting when they do recur) and they do contribute to his overall functional impairments, but the Veteran's overall level of impairment does not meet or more closely approximate the 70 percent criteria.  Suicidal ideation may be "fleeting", see March 2017 Opinion Letter, or it could be so intense that a person has a "preoccupation with suicide."  See 38 C.F.R. § 4.130, DC 9411.   It is the Board's responsibility to weigh the evidence and determine whether a given severity of symptoms (e.g., suicidal ideation) results in impairments that meet or more closely approximate the 70 percent criteria or, as here, whether those symptoms (which are similar to or included in the 70 percent criteria) do not cause a level of impairment that meets or more closely approximates the criteria.  The Veteran's "fleeting thoughts" of death with occasional suicidal ideation during the appeal period do not, even in combination with his other symptoms, cause impairments meeting or more closely approximating the type of impairments contemplated by the 70 percent rating criteria.

As to familial relationships, the Veteran has consistently maintained a close relationship with his wife of 25 years, whom he describes as his soul mate.  See VA treatment record dated September 18, 2012.  He also has minimal contact with his two children from his first marriage.  See January 2011 VA examination.  Although it is not clear what the Veteran's relationship is with other family members, the record shows that he has had several enjoyable trips with family during the period on appeal.  See VA treatment records dated September 4, 2012, March 14, 2013, and May 10, 2013.

As to other interpersonal relationships, the Veteran has generally been noted to be socially withdrawn and uncomfortable in groups or crowds of people during the entire time period on appeal.  He has also reported that he does not have any friends, nor does he want them.  See Dr. G.B. Consultation dated October 8, 2015.  However, the record also shows that he has maintained some friendships, as evidenced by two friends who have visited with the Veteran and his wife.  See VA treatment records dated June 12, 2012 (documenting that the Veteran's friend Bob comes to visit him every couple months in order to help with projects and go fishing), and December 4, 2012 (documenting that the Veteran's friend John stayed with him during the Thanksgiving holiday and weekend).  The Veteran also takes several children with special needs on a fishing trip each year.  See VA treatment record dated March 9, 2012.  Furthermore, the Veteran has attended PTSD group therapy during the past several years, and although he does not always participate in discussions, he is consistently documented to get along with others during group sessions.

As to occupational impairment caused by his PTSD symptoms, the Board notes that the Veteran retired from his job as a communications installer in 2004 when he developed non-Hodgkin's lymphoma.  The record shows that prior to his retirement, the Veteran was generally able to perform his work with little or no difficulties.  See e.g., January 2011 VA examination; but see Dr. G.B. Consultation dated October 8, 2015 (the Veteran reported interpersonal difficulties at work, including physical altercations, which required him to transfer job assignments within the company).  Although the Veteran is uncomfortable around other people, however, his work as an installer allowed him to remain socially isolated.  See Dr. M.N. letter dated August 3, 2015.  The Veteran's wife testified that he had to drag himself to work and that he would drink immediately after work as a coping method.  However, the Veteran has also reported that he loved his job and misses work.  See Dr. G.B. Consultation dated October 8, 2015.  Since retirement, the Veteran helps his elderly neighbors by fixing things in their homes.  Id.  However, he does the work when they are not home so that he has minimal social interaction.  Id.

The Board notes that the January 2011 and October 2012 VA examiners assigned Global Assessment of Functioning (GAF) scores of 55-60, representing moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  Diagnostic and Statistical Manual of Mental Disorders 47 (4th ed. 1994).  The use of the GAF scale has been abandoned in the fifth edition of the DSM because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice," and has been replaced by the World Health Organization Disability Assessment Schedule.  Diagnostic and Statistical Manual of Mental Disorders 16 (5th ed. 2013).  In this case, however, the fourth edition of the DSM was in use at the time the medical entries of record were made and thus, the GAF scores assigned remain relevant for consideration in this appeal.

Based on the above, the Board finds that a disability rating in excess of 50 percent is not warranted at any time.  Although the Veteran contends that his condition has gotten worse over the past four to five years, his symptoms during the time period on appeal have not approximated occupational and social impairment with deficiencies in most areas due to symptoms of the nature of severity consistent with those listed in the criteria for a 70 percent rating, or total occupational and social impairment.  The Veteran has been consistently noted to be fully oriented at all medical appointments.  His psychiatric disorder is primarily manifested by anxiety, irritability, sleep disturbances, and social isolation.  Those symptoms were never noted to have been of such severity as to affect his ability to function independently, appropriately or effectively.

In addition, the medical evidence is against finding that his other symptoms, such as "fleeting thoughts" of death/suicide and periodic bouts of depression that lead him to neglect his personal appearance and/or hygiene, result or combine with his other symptoms to cause impairments meeting or more closely approximating the 70 percent criteria.  See, e.g., March 2017 Opinion Letter of VA Psychologist ("fleeting thoughts of death"); Veteran and Spouse Affidavits received October 19, 2015 (indicating that the Veteran's depression causes periods once a month where he is unable to function effectively, to include maintaining proper hygiene).  Again, although the Veteran has occupational and social impairments with reduced reliability and productivity, the evidence is against finding that he has deficiencies in most areas due to the combination of his symptoms, to include some suicidal ideation and recurring periods of depression.  In this regard, the Board notes that the 70 percent criteria include "near-continuous panic or depression, affecting the ability to function independently, appropriately and effectively;...neglect of personal appearance and hygiene."  The Board acknowledges the significance and difficulty of depression that occurs monthly; however, such depression is not "near-continuous".  And, as with the suicidal ideation, the greater weight of the evidence indicates that the reported neglect of personal appearance and hygiene during the monthly bouts of depression does not result, including in combination with his other symptoms, in the sorts of occupational and social impairments that would meet or more closely approximate the 70 percent criteria.

Again, although the record documents some social impairment and isolation, those impairments not rise to the level of an "inability to establish and maintain effective relationships." (emphasis added).  Rather, the record reflects that the Veteran is capable of maintaining at least some effective relationships as is evidenced by his long-term marriage, continued friendships with John and Bob, contact with his children and other family members, and comradery from other veterans at his therapy sessions.  The Board notes that the Veteran's therapist opined in July 2011 that the Veteran had an absolute inability to engage others in any meaningful way.  However, that opinion is completely inconsistent with the evidence just described, with at least a couple friends visiting on a regular basis, and therefore do not support a finding that the Veteran's PTSD warrants a higher rating.

The Board also notes that Dr. G.B. opined that the Veteran's PTSD warrants a 70 percent rating, largely because of his interpersonal difficulties.  The determination of whether the criteria for a specific disability rating are met is a legal one, not a medical one.  In other words, while the Board has considered Dr. G.B.'s descriptions of symptoms and impairment that are within his province as a mental health professional, a determination as to what disability rating is warranted here remains for the Board to decide.  Moreover, Dr. G.B. based his opinion that the Veteran has "deficiencies in most areas" in significant part on the assumption that the Veteran has "no friends."  However, as noted above, the record reflects that the Veteran does have friendships and some social engagement.  The Board assigns Dr. G.B.'s opinion reduced probative weight because the assumptions on which it is based conflicts with the Board's factual findings (which are based on other medical and lay evidence of record).  Without acknowledging or discussing these successful social relationships, the opinion regarding the level of social impairment warrants very little probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-305 (2008) (listing factors to consider in evaluating probative value of medical evidence).

The March 2017 Opinion Letter discusses "impairment in the following areas:  family relationships...and difficulty in relationships with others."  First, the letter does not provide significant discussion or reasoning regarding the level of impairment.  While there is no question that the Veteran has some impairments in those areas, the issue before the Board is the degree of those impairments.  The March 2017 Opinion Letter provides little discussion to assist the Board in making that determination.  Second, to the extent the letter does indicate the level of severity, it discusses "difficulty in relationships with others."  This is consistent with the 50 percent rating criteria (i.e., "difficulty in establishing and maintaining 
effective work and social relationships") and with the evidence that the Veteran does have a long-term marriage, friendships that include social outings (e.g., fishing, holidays), and successful interaction with other veterans in group therapy.  

The treating VA physician's August 2015 opinion letter similarly supports finding that the Veteran's level of impairment more closely approximates the 50 percent criteria.  The VA psychologist notes that "socially [the Veteran] is unable to attend many events", which indicates that he is able to attend some social events as the other evidence of record amply demonstrates.  This letter does not document or indicate that the Veteran has an inability to establish and maintain effective relationships, rather it provides further evidence that he has difficulty establishing and maintaining such relationships.  In making this latter observation, the Board acknowledges that an inability to establish and maintain effective relationships is only one of the signs or symptoms listed in the 70 percent criteria.  This finding by the treating VA physician provides probative weight against assigning a 70 percent rating both because it is consistent with other evidence indicating difficulty rather than inability to establish relationships and because it has relevance to the level of the Veteran's overall social impairment.

With regard to work, the Veteran was successfully employed at his job for more than 33 years, despite his PTSD symptomatology.  While the Board acknowledges that the Veteran's success was due in large part to the social isolation that his job allowed, the fact remains that his PTSD caused little demonstrable occupational impairment during his employment.  Furthermore, the Veteran continues to voluntarily perform work for others now that he is retired.

The Board acknowledges that the most significant symptom of record is evidence of occasional impaired impulse control, specifically that the Veteran tends to hit or throw things during anger outbursts, as well as fleeting suicidal ideation (both of which are included in the criteria for a 70 percent rating).  However, the Veteran's psychiatric treatment providers have consistently determined that the Veteran was not a danger to himself or others (i.e., he does not meet the 100 percent criteria) and, as already discussed, the impairments resulting from these symptoms more closely approximate the 50 percent criteria (i.e., "difficulty in establishing and maintaining relationships", "reduced reliability and productiveness") rather than the 70 percent criteria.  

The Board acknowledges that prior to the filing of his claim for service connection, the Veteran experienced severe PTSD symptomatology, including alcohol abuse and suicidal ideation requiring hospitalization, and by no means wishes to minimize the progress the Veteran has made in overcoming his symptoms.  However, a higher rating is warranted only where the symptoms have resulted in the type of occupational and social impairment associated with the higher rating.  The evidence in this case, when taken as a whole, does not support a 70 or 100 percent rating during the time period on appeal.  Again, while the Veteran experiences the depression and anger outbursts described above, his overall symptomatology more closely approximates the impairment associated with a 50 percent rating.

The Board has considered whether referral for extra-schedular consideration is warranted. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made. 38 C.F.R. § 3.321 (b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate as to the Veteran's PTSD. To the contrary, the very symptoms that the Veteran describes, such as anxiety, depression, sleep disturbances, social isolation, and some suicidal ideation, are all symptoms encompassed by the schedular rating criteria.  Thus, the Board finds the rating criteria specifically contemplate the Veteran's psychiatric disability symptomatology, and referral for extraschedular consideration is not warranted.

In summary, when considering the Veteran's disability picture as a whole, the Board finds that the overall severity, frequency, and duration of his symptoms simply do not rise to the disability picture painted by the example symptoms listed in the criteria for a 70 percent rating or higher.  Rather, the Veteran's symptomatology is consistent with and adequately contemplated by a 50 percent rating.  Accordingly, his claim is denied.

TDIU

The Veteran's claim of entitlement to TDIU is based on his service-connected disability which includes PTSD (including all mental health symptoms) rated as 50 percent disabling as well as other service-connected disabilities (malaria and non-Hodgkin's Lymphoma) rated as non-compensable.  His combined disability rating is 50 percent.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  His service-connected disabilities, with a combined rating of 50 percent, do not meet the requisite threshold.  See 38 C.F.R. § 4.16(a).  

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

The Veteran is currently unemployed after retiring (in 2004) from his most recent employment due to nonservice-connected health issues.  See January 2011 VA Examination (discussing employment history); see also October 2015 Private Psychologist Opinion (same).  As discussed above, the Veteran currently performs "routine maintenance work for elderly neighbors."  See Dr. G.B. Consultation dated October 8, 2015.  During the period on appeal, the Veteran also spent time refurbishing a local barn on his property."  See October 2012 VA Examination.

There are several opinions of record directly addressing the issue employability.  As discussed above, a private psychologist and a VA psychologist both opined that the Veteran's PTSD more than likely renders him unable to obtain and maintain gainful employment.  See Dr. G.B. Consultation dated October 8, 2015; March 2017 VA Psychologist Opinion.  The private psychologist relied on a July 2011 letter in which a VA licensed clinical social worker opined that the Veteran had severe PTSD symptoms which "impair[] his functioning to a significant and absolute degree."  The licensed clinical social worker did not specifically address employment, but the private psychologist noted that the severity of the symptoms discussed by the social worker support the psychologist's conclusion on employment.  Importantly, the Board has assigned the July 2011 letter little probative value as its conclusions (e.g., impairment to an "absolute degree") conflicted with the other contemporaneous medical evidence, including VA examinations and VA treatment records.  The probative value of the private psychologist's opinion is reduced due to his significant reliance on the July 2011 letter.

The private psychologist discounted the fact that the Veteran had previously worked by noting that during the period of employment the Veteran "had interpersonal difficulties over the years resulting in multiple job transfers within the company" which appears to be based on the Veteran's September 2015 Affidavit in which he says:  "I was extremely good at my job, so if I couldn't deal with the people I would just tell my boss and he would put me somewhere else.  I was also on the road a lot so I didn't have to have too much interaction."  Importantly, the Veteran's statement and the evidence does not indicate that these transfers were punitive or otherwise detrimental to the Veteran's continued employment and, in fact, show that he had an effective working relationship with his supervisor in that he was able to ask for and receive transfers to other suitable locations.

With respect to the routine maintenance work the Veteran does for people in his local community, the private psychologist noted that the Veteran is only able to conduct that work when he is alone and the residents are absent.  Dr. G.B. Consultation dated October 8, 2015.  The private psychologist concluded that the limitations on interacting with clients, employees, and/or supervisors would make it "unrealistic" for the Veteran to perform this type of work in environments in which he would need to interact with clients, employees, and/or supervisors."  However, the Veteran did previously have work in which he interacted with a supervisor, to include requesting work assignment transfers if interpersonal relationships on the job became too difficult to manage.  This latter fact is important given that Dr. G.B. has opined that the inability to secure and follow substantially gainful employment dates back to 2004.  The Board assigns the opinion reduced probative weight due to an unexplained contradiction between the facts and the factual assumptions underlying Dr. G.B.'s conclusions.  See also Dr. G.B. Consultation dated October 8, 2015 (quoting the Veteran as indicating he "miss[es] work terribly" and as noting his symptoms are worse in the wintertime when "I can't get out of the house and I can't work. Working helps me get out of my mood.").

The Veteran's treating VA psychologist has opined that the Veteran's PTSD symptoms render him unemployable.  See March 2017 VA Psychologist Opinion ("he is not able to maintain gainful employment at this time...due to his PTSD related symptom distress"); but see August 2015 VA Psychologist Opinion ("it [would be] difficult for [the Veteran] to sustain gainful employment").  The VA psychologist did not provide any detailed rationale for his conclusion in 2017 which differs in degree, at least, from his opinion in 2015 (i.e., "not able" versus "difficult").  An opinion obtains most of its probative weight from its rationale.  See Nieves-Rodriguez, 22 Vet. App. at 302-305.

In addition to these favorable opinions, there are several opinions weighing against finding the Veteran unemployable.

A January 2011 VA Examination indicated the Veteran's symptoms were moderate ("giving the Veteran a large benefit of the doubt").  The examiner stated that most of the Veteran's symptoms had "to do with social as well as emotional/psychological functioning, since obviously he has not had any difficulties with occupational adaptability over the years."  The examiner stated that the Veteran "worked 40 years with little or no difficulty until he became medically unfit."  This opinion is consistent with the factual record and with the Veteran's demonstrated ability to perform the sorts of mental and physical tasks required in gainful employment (e.g., performing routine maintenance for elderly neighbors).  See Van Hoose, 4 Vet. App. at 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

The record also contains the opinion of a VA examiner, though the examiner did not directly address employability.  See October 2012 VA Examination.  The examiner opined that the Veteran's occupational impairments resulted in reduced reliability and productivity and that his symptoms were "moderate to occasionally moderately severe."  The examiner also noted that over the last year the Veteran's symptoms had become "somewhat more intense."  With respect to employment, the examiner noted that the Veteran was not working "because of a non-service-connected situation", but that he "does spend time refurbishing a local barn on his property."

As the Board has discussed in its prior decisions and above, the evidence regarding the severity of the Veteran's symptoms and resulting impairments is very inconsistent.  Compare July 2011 VA Social Worker Letter ("impairment to a significant and absolute degree") with January 2011 VA Examination (symptoms moderate "giving the Veteran a large benefit of the doubt").  A portion of this variability is based on the degree to which the experts credited the Veteran's testimony regarding his symptoms.  While the October 2015 private psychologist provided the most detailed reasoning on this issue, the private psychologist's opinion failed to acknowledge the evidence in the record of the Veteran's friendships, indicated unemployability dating to 2004 when the Veteran retired solely due to medical reasons (and would have returned to work according to his own statements except for those medical reasons), and failed to adequately explain why the Veteran's demonstrated ability to work with a supervisor in managing interpersonal stresses during gainful employment would not translate to current employment in a similar environment or supervisor/employee relationship.  Moreover, some of the divergence in the opinions is unexplained, such as in the lack of a rationale provided in the March 2017 opinion letter.

The Board finds that the opinions indicating that the Veteran is not unemployable due to his PTSD symptoms are better grounded in the evidence currently of record.  For instance, the most significant evidence weighing against employability is the fact that the Veteran was able to maintain gainful employment with his PTSD symptoms until forced to retire for nonservice-connected medical reasons and he is currently able to perform maintenance and other similar work (e.g., refurbishing a barn).  The opinions that the Veteran is unemployable either provide no explanation for why these skills are not currently transferable to gainful employment or provide a rationale that, as the Board interprets the record, has an accurate factual basis.  Interpreting these reports and assigning probative weight in light of the entire record, the Board finds that the greater weight of the evidence indicates that the Veteran has the capability to perform the physical and mental acts required by employment.  See Van Hoose, 4 Vet. App. at 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15, 4.16(a)).

In conclusion, the greater weight of the evidence is against finding that the Veteran's service connected disabilities have rendered him unemployable.  Thus, the Board finds no basis upon which to refer the claim to the Director, Compensation and Pension Service for an extraschedular rating.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  His claim is denied.

III. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA). A notice letter dated in December 2010 is of record.  In October 2015 and again in May 2017, the Veteran's attorney waived any further notice that might be needed, such as, for example, notice concerning the TDIU claim.

The RO has obtained pertinent medical records including the Veteran's STRs, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The attorney has not referenced any outstanding evidence that he wanted VA to obtain on the Veteran's behalf, and, in fact, waived any further development.

The Board notes that the Veteran is receiving disability benefits from the Social Security Administration (SSA).  However, the VA does not have a duty to attempt to obtain SSA records where the records do not relate to the disability for which the veteran is seeking benefits, and do not have a reasonable possibility of helping substantiate the claim.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009). In this case, the Veteran is receiving SSA benefits due to his non-service-connected COPD.  Therefore, any evidence contained therein would be irrelevant as to the current severity of his PTSD. Moreover, the Veteran has not requested that the SSA records be obtained or argued that they contain relevant evidence necessary to decide his claim in the course of pursuing his appeal of the prior Board decision to the Court, which implicitly suggests he also does not believe these records are relevant to these claims.

Accordingly, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and all relevant evidence has been obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159 (c) (2016).

The Veteran was provided with VA examinations in January 2011 and October 2012.  These examinations were adequate, despite the Veteran's contention that the January 2011 examination was inadequate because the examiner did not document current symptomology.  The examination report clearly shows that the examiner documented that the Veteran had nightmares, irritability, social withdrawal, depression, and anxiety at that time.  The examiner also noted the functional effect that the Veteran's symptoms had on his daily activities, thereby providing an adequate discussion of the relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  As the Veteran has not identified any deficiency in the examination, the Board finds that it was adequate for rating purposes.  As to the October 2012 examination, the Veteran has made no allegations as to its inadequacy.  The Board is entitled to presume the competence of the VA examiner and the adequacy of the examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Although the last VA examination was performed years ago, the Veteran's attorney submitted more recent medical evidence, the Veteran submitted a March 2017 opinion letter from his treating VA physician, and he previously waived any additional development that might otherwise be needed, such as, for example, a more current VA examination.  His representative did not request any further examinations in the most recent submission.

Finally, the Veteran testified at a hearing before the Board in July 2013.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disability on his occupation.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) (2016).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder is denied.

Entitlement to TDIU is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


